Name: Council Regulation (EEC) No 3466/87 of 17 November 1987 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  civil law;  agricultural structures and production
 Date Published: nan

 No L 329/8 Official Journal of the European Communities 20 . 11 . 87 COUNCIL REGULATION (EEC) No 3466/87 of 17 November 1987 amending Regulation (EEC) No 985/68 laying down general rules for interven tion on the market in butter and cream measures for salted butter with effect from the same date as Regulation (EEC) No 1897/87, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and mlk products ('), as last amended by Regular tion (EEC) No 773/87 (2), and in particular Article 6 (6) thereof, Having regard to the proposal from the Commission , Whereas Article 8 (4) of Regulation (EEC) No 985/68 (3), as last amended by Regulation (EEC) No 1897/87 (4), provides for private storage aid to be granted for butter produced in the Community meeting the standards laid down for butter offered for intervention ; whereas, as a result of the latest amendment of that Regulation, salted butter was excluded from the scope of the private storage aid arrangements from 1 July 1987, although this type of butter may, for a transitional period, still be offered for intervention ; whereas the grounds for withdrawing the possibility of selling salted butter to intervention are not valid in the case of private storage ; whereas Regulation (EEC) No 985/68 should therefore be amended to reintro ­ duce the possibility of providing for private storage aid HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 8 (4) of Regulation (EEC) No 985/68 : 'However, the intervention agencies of the Member States may also conclude contracts for butter produced in the Community from sweet cream with a minimum butterfat content of 80 % , a maximum water content by weight of 16 % and a maximum salt content by weight of 2 % .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1987. For the Council The President L. T0RNyES (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . I1) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 169, 18 . 7 . 1968 , p. 1 . (4) OJ No L 182, 3 . 7 . 1987, p. 35 .